Citation Nr: 0615138	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) for the cause of the veteran's death pursuant to 
38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1986 to November 
1974.  The veteran died at his residence in September 2001.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran died at his residence in September 2001.  The 
death certificate lists the cause of death as acute cardio 
respiratory arrest due to hypertension and diabetes mellitus.  

2.  At the time of his death, the veteran had no service-
connected disabilities.  Therefore, the veteran did not die 
of a service-connected disability.  

3.  There is no competent evidence of a nexus between the 
cause of the veteran's death and his period of active 
service.  

4.  The appellant is not the surviving spouse of a person who 
died of a service-connected disability or who died from 
permanent, total disability resulting from a service-
connected disability.

CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.312 (2005). 

2.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DIC may be awarded to a surviving spouse upon the service-
connected death of a veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.5(a), 3.312 (2005).  

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

The veteran had no service-connected disabilities.  The 
veteran never filed a claim for service connection for 
diabetes mellitus.  The veteran served on active duty from 
May 1968 to November 1971.  He died in September 2001.  The 
death certificate lists the cause of death as acute cardio 
respiratory arrest due to hypertension and diabetes mellitus.  

Generally, service connection is warranted for a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

Service connection will be rebuttably presumed for certain 
chronic diseases (such as diabetes mellitus) that are 
manifest to a compensable degree within the year after active 
duty .  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  

Additional provisions apply to cases involving herbicide 
exposure in certain veterans.  A veteran who, during active 
military service, served in the Republic of Vietnam during 
the period from January 9, 1962 to May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), he shall be presumed 
to have been exposed during service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  If a veteran was exposed to a herbicide agent 
during active military service, diabetes mellitus shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service.  38 C.F.R. § 3.309(e); see 38 U.S.C.A. § 1116 
(West 2002).  

The appellant contends that the veteran, while serving in 
Japan, traveled to the Republic of Vietnam during the Vietnam 
War to transport Agent Orange.  She believes that exposure to 
Agent Orange caused the veteran's diabetes mellitus, which in 
turn contributed to his death.  

The veteran's service medical records (SMRs) are completely 
negative for a diagnosis of or treatment for diabetes 
mellitus.  In fact, the veteran was not diagnosed with 
diabetes mellitus until 1995, more than 20 years after 
leaving service.  Therefore, the presumption in 38 C.F.R. 
§ 3.307(a)(3) is rebutted.  The Board must note the lapse of 
many years between the veteran's separation from service and 
the first diagnosis of diabetes mellitus.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

Beyond this, there is also no evidence of record that the 
veteran ever served in the Republic of Vietnam or that he was 
exposed to herbicides while serving in the military.  The 
veteran's DD 214s are negative for service in the Republic of 
Vietnam and VA received a negative reply when it requested 
dates of service in the Republic of Vietnam.  

The appellant submitted service personnel records (SPRs) that 
she contends contain evidence of travel to the Republic of 
Vietnam from Japan.  The documents do not show travel to 
Vietnam, only that the veteran was periodically assigned to 
unspecified "hazard special duty."  The fact that this is 
the only information the appellant has provided to support 
her theory that the veteran was in Vietnam provides 
particularly negative evidence against this claim.  Since 
there is no evidence that the veteran traveled to the 
Republic of Vietnam, the presumption of exposure to 
herbicides does not apply to the veteran.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran had a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated subsequent to service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence 
that relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for diabetes mellitus cannot be 
established on a direct basis because, as discussed above, 
SMRs are completely negative for evidence of diabetes while 
in service.  Additionally, post-service medical records do 
not provide a link between the onset of the veteran's 
diabetes mellitus in 1995 and his active military service.  
The Board finds that the veteran's SMRs and post-service 
medical records are entitled to great probative weight and 
that they provide evidence against the claim.  There is no 
evidence of record linking the veteran's diabetes mellitus to 
his period of active service.  

The appellant's personal opinion, offered without the benefit 
of medical training or knowledge, that the veteran's diabetes 
mellitus was caused by exposure to Agent Orange during 
service, and that it caused or contributed to the veteran's 
death, is not competent evidence needed to establish service 
connection.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Additionally, the appellant 
married the veteran in 1994, over 20 years after the veteran 
left military service.  She was not married to him while he 
served in the military and for many years after he left 
service.  

In summary, there is no competent evidence whatsoever to 
relate any of the causes of the veteran's death in September 
2001 to his active service or to any incident therein, and 
there is significant negative evidence against this claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.  

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of 
compensation, or for any reason (including receipt of 
military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  The service-connected disabilities must 
have been either continuously rated totally disabling for 10 
or more years immediately preceding death or continuously 
rated totally disabling for at least five years from the date 
of the veteran's separation from service. Id.  The total 
rating may be schedular or based on unemployability.  38 
C.F.R. § 3.22(c).  

In this case, at the time of his death, the veteran had no 
service-connected disabilities.  Therefore, the veteran is 
not a "deceased veteran" for purposes of applying 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  Accordingly, the 
appellant's claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement);  accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in October 2002, as well as information provided in the 
April 2004 statement of the case (SOC) the RO advised the 
appellant of the evidence needed to substantiate her claims 
and explained what evidence VA was obligated to obtain or to 
assist the appellant in obtaining and what information or 
evidence the appellant was responsible for providing.  In 
addition, the April 2004 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in 
October 2002, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the appellant to provide any 
evidence in her possession that pertains to the claims.  Id. 
at 120-21.  

However, the Board is satisfied that the October 2002 VCAA 
notice and the April 2004 SOC otherwise fully notified the 
appellant of the need to give VA any evidence pertaining to 
her claims, such that there is no prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   See 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the appellant nor her representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the appellant.  

The Board notes that the appellant was not informed that a 
disability rating and effective date would be assigned if her 
claims were granted.  However, since the appellant's claims 
are for service-connected death and DIC, no disability rating 
would be assigned.  Further, as the Board is denying both of 
the appellant's claims, no effective date will be assigned.  
Therefore there can be no possibility of any prejudice to the 
appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, SPRs, 
private medical records, and VA examinations.  

It is important for the appellant to understand that service 
personnel records obtained only provide evidence against this 
claim.  The duty to assist is not unlimited in scope.  See 
Smith v. Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted), the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the appellant in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  The 
facts of this case clearly support the finding that further 
efforts by the VA would provide no basis to grant this claim.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


